Title: To George Washington from Otho Holland Williams, 12 July 1784
From: Williams, Otho Holland
To: Washington, George

 

Dear Sir,
Baltimore 12th July 1784

After I had the pleasure of seeing you in Philadelphia I made an excursion to New York, and from thence up the north river as far as Saratoga. One motive for extending my tour so far that course was to visit the springs in the vicinity of Saratoga which I recollected you once recommended to me as a remedy for the Rheumatism. They are now much frequented by the uncivilised people of the back country, but very few others resort to them, as there is but one small hutt within several miles of the place. Coll Armstrong and myself spent one week there which was equal to a little Campaign, for the accomodations were very wretched and provisions exceedingly scarce. The Country about the springs being uncultivated we were forced to send to the borders of the Hudson for what was necessary for our Subsistence.
During our stay we made a few little experiments upon the Waters—Bark of a restringent quality turned them to a purple color very suddenly, and we thought that Iron was discoverable even to the taste.
They have certainly a very great quantity of Salts—A quart of the water, boiled down, produced a spoonful which being diluted in common water there remained on the surface a quantity of insipid, tasteless, matter like chalk, which we collected; then pouring off the water into a clean Vessel we found remaining at the bottom some thing like slacked slime—The water in which the first production was diluted being boiled down produced half a spoonful of very acute salt; But that which distinguishes these waters, in a very conspicuous degree from all others is the great quantity of fixed air which they contain. They are exceedingly pungent to the taste, and after being drank a short time will often affect the nose like brisk bottled ale. The water will raise flour sooner than any other thing and cannot be confined so that the air will not some how or other escape—several persons told us that they had corked it tight in bottles and that the bottles brake. We tried it with the only bottle we had which did not break but the air found its way through a wooden stopper and the wax with which it was sealed. A trout died in the water in less than a minute, or

seemed dead, but recovered in common water—This experiment was repeated with the same effect. We observed, in digging, that the rocks which are about the springs, and which in one or two places project themselves above the earth in a conic form, go not deep into the ground, but are formed by the waters which, (the man who lives at the place informed us) overflow once ⅌ month when not disturbed, and the earthy parts being exposed to the air and sun petrefy, & increase—this opinion is strengthened by the shells and bodies of insects which we found in broken parts of the rock.
I have given you my observations because, I think, you told me what you knew of these extraordinary springs was from information.
At Clermont Mrs Livingston charged me with a letter for Mrs Washington and with her most respectful compliments to you Sir; All that amiable family joined in affectionate compliments to you and to Mrs Washington: and I beg you will permit me to add my own, I am Dr Sir, most respectfully Your Most obedient Humble Servant

O.H. Williams

